IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41057
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRUCE EDWIN BESS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-98-CR-70-1
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges

PER CURIAM:*

     The defendant’s only claim on appeal is that the district

court committed clear error in finding that the defendant’s

relevant conduct involved more than 500 grams of crack cocaine.

In making the drug-quantity determination, the district court may

consider drug quantities not specified in the count of conviction

if they are part of the defendant’s relevant conduct as defined

in U.S.S.G. § 1B1.3.   See § 2D1.1, comment. (n.12); see also

United States v. Vital, 68 F.3d 114, 117 (5th Cir. 1995).       The

district court’s determination of the quantity of drugs for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41057
                                 -2-

sentencing purposes is a factual finding that this court reviews

for clear error.    United States v. Torres, 114 F.3d 520, 527 (5th

Cir. 1997).    A factual finding is not clearly erroneous if it is

plausible in light of the record read as a whole.    United States

v. Alford, 142 F.3d 825, 831 (5th Cir.), cert. denied, 525 U.S.

1003 (1998).    “Credibility determinations in sentencing hearings

‘are peculiarly within the province of the trier-of-fact.’”

United States v. Sotelo, 97 F.3d 782, 799 (5th cir. 1996)

(citation omitted).

     The Presentence Report (“PSR”) calculated the relevant

amount of crack cocaine at over 13 kilograms, based on FBI

interviews with informants familiar with the defendant’s drug-

trafficking activities.   At the sentencing hearing, the defendant

presented witnesses who contradicted the PSR.    The district court

concluded that the informants overstated the relevant amount of

drugs.   In approximating the quantity of drugs, the court gave

the defendant “the benefit of the doubt” and reduced the amount

from over 13,000 grams to just over 500 grams.    Although the

defendant contends that the Government’s evidence was unreliable

and implausible and that the district court “double counted” some

sales by accepting the overlapping testimony of both Hicks and

Gonzales, the district court’s finding is plausible in light of

the record read as a whole.    See Alford, 142 F.3d at 831.   The

district court committed no error.

     The ruling of the district court is AFFIRMED.